Ry

Ljofy2

 

 

|

 

Case 3:19-cv-03781-WHO Document24i Filecd:hO/24/t9 Pa
CA O40
23 OCT 1S
Pe BL

BUSINESS REPLY MAIL

FIRST-CLASS MAIL PERMIT NO. 12615 WASHINGTON,DC

 

 

 

 

POSTAGE WILL BE PAID BY UNITED STATES COURTS

US DISTRICT COURT

450 GOLDEN GATE AVE

PO BOX 36060

SAN FRANCISCO CA 94102-9680

Attn: Mildred
Hdlihakiellthidliililalillaivell|

 

NO POSTAGE
NECESSARY
IF MAILED
IN THE
UNITED STATES

 

 

 
Case 3:19-cv-03781-WHO Document 27 Filed 10/24/19 Page 2 of 2

Case 3:19-cv-03781-WHO Document 26 Filed 10/11/19 A’ elofl- . :
GCeiveod
SAN MATEO COUNTY
UNITED STATES DISTRICT COURT OCT 2 i 2019
NORTHERN DISTRICT OF CALIFORNIA .
450 Golden Gate Avenue Clerk of the Superior Court
San Francisco, CA 94102
www.cand.uscourts.gov
Susan Y. Soong General Court Number
Clerk of Court 415-522-2000

October 11, 2019

San Mateo County Superior Court
400 County Center
Redwood City, CA 94063

RE: Michael Neky v. Costco Wholesale Corporation
19-cv-03781-WHO

Your Case Number: 19CV00358

Dear Clerk,

Pursuant to an order remanding the above captioned case to your court, transmitted
herewith are:

Certified original and one copy of this letter
Certified copy of docket entries

Certified copy of Remand Order

() Other

Please acknowledge receipt of the above documents on the attached copy of this letter.
Sincerely,
Susan Y. Soong, Clerk
by: Alfred Amistoso

Case Systems Administrator
415 522-2006

 
